Citation Nr: 1424934	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disability as secondary to service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in July 2013.  A copy of the hearing transcript is associated with the claims file.

The Veteran's record before the VA consists of a paper claims folder as well as an electronic record located in Virtual VA and the Veteran Benefits Management System (VBMS).  The Virtual VA includes multiple outpatient treatment records, in addition to a copy of the July 2013 Hearing Transcript.  The VMBS contains documents that are not relevant to the issue on appeal.  


FINDINGS OF FACT

1. The Veteran has been granted service connection for a left ankle disability.

2. The Veteran has been diagnosed with degenerative disk disease, degenerative joint disease, and spondylosis of the lumbar spine.

3. The preponderance of the evidence shows that the Veteran's low back disability is caused by his service-connected left ankle disability.




CONCLUSION OF LAW

The criteria for service connection for a low back disability secondary to service-connected left ankle disability are met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting the benefit sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran contends that his low back condition is secondary to his service connected degenerative joint disease of the left ankle, which caused him to limp over the years and resulted in a permanently altered gait.  See Veteran's claim dated August 2012; see also Veteran's substantive appeal, VA-9, dated January 2013.     

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
 
Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

At the outset, the Board notes that the first and second elements of a secondary service connection claim are established.  The first element is established because a December 1998 MRI of the lumbar spine by Community Hospital in Torrington, Wyoming shows that the Veteran has mild to moderate bilateral foraminal stenosis, L5-S1, due to spurring and disk bulge.  Furthermore, an August 2012 letter by Dr. Erschabek at Erschabek Chiropractic reveals that the Veteran has degenerative joint disease of his low back, and an October 2012 VA spine examination diagnosed the Veteran with degenerative disk disease, and degenerative joint disease of the lumbar spine.  

The Board notes that the second element of a secondary service connection claim is also met because the Veteran has a service-connected left ankle disability, and he claims that his low back disability is a result of his service-connected left ankle disability.  Therefore, the only remaining inquiry is whether the Veteran's low back disability is caused or aggravated by his service-connected left ankle disability. 

In an August 2012 letter, Dr. Erschabek opined that the Veteran's limp due to his service-connected ankle aggravates his low back.  Moreover, in a January 2013 letter, Dr. Erschabek noted that the Veteran had periodic low back pain from alteration of gait of left ankle.  He further noted that this "led to early degenerative changes of his left ankle from surgeries only to be expected given that ligamentous support of pedal foundation weakened and now bearing on unintended areas due to removal/absence of materials of support.  This has led to degenerative changes about knees, hips, and low back."  Dr. Erschabek opined that "if one looks to the kinetic chain of structure, 47 years worth of limping and pronation of left arch with foot flair can and will make structure and function weaker and susceptible to further injury."  

In an August 2012 progress note, nurse practitioner Nicki Carter at Cheyenne VA Medical Center (VAMC) stated that the Veteran demonstrated chronic low back and hip pain requiring the daily use of narcotic medication.  She opined that it is "reasonable that because of his chronic ankle pain and impaired gait, [the Veteran] puts stress on the knees, hips, and lower back."  She further stated that the "altered gait will translate to those areas causing dysfunction and eventually chronic pain and disability."  

An October 2012 VA back examination revealed that the Veteran has degenerative disk disease and degenerative joint disease of the lumber spine.  The examiner opined that the Veteran's low back condition was less likely than not proximately due to or the result of the Veteran's service-connected left ankle.  As rationale, the examiner stated that the Veteran was not noted to have complained or been treated for this condition in service.  Instead, the examiner stated that the Veteran's lower spine condition is degenerative disk disease, "which is more likely than not caused by or the result of trauma, not an abnormal gait."  The examiner further noted that the Veteran's degenerative joint disease of his lower back is a result of a laminectomy.  The examiner stated that he could not determine a baseline level of severity of the Veteran's low back disability based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service-connected left ankle.    

Finally, in a January 2013 internal medicine note at the Cheyenne VAMC, Nicki Carter stated that any time gait is altered, it puts pressure on the pelvis, changes the angle of the pelvis, and puts stress on the lumbar sacral spine.  Based on this, she said that she supported the Veteran's assertion that "the left lower extremity injury while in the service led to or contributed to his lower back pain."        

In light of the evidence above, the Board concludes that entitlement to service connection for a low back disability as secondary to service-connected left ankle disability is warranted.  In reaching this conclusion, the Board assigns more probative value to the August 2012 letter by Dr. Erschabek and August 2012 and January 2013 opinions of nurse practitioner Nicki Carter, and less probative value to the October 2012 VA examination.   

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board assigns a low probative value to the October 2012 VA examiner's opinion because the examiner's opinion is not supported by the facts.  For instance, the examiner states that the Veteran's low back disability is not a result of abnormal gait, but is a result of trauma.  However, the examiner does not explain what this trauma is.  This is especially important in light of the fact that the claims file does not contain any information about the Veteran having experienced a trauma.  On the contrary, during the July 2013 hearing, the Veteran specifically denied having experienced any kind of trauma to his lower back.  See July 2013 Hearing Transcript, p. 5.  As such, the examiner's opinion is not supported by actual facts, and is thus without significant probative value.
  
On the other hand, both Dr. Erschabek and Nicki Carter, who herself is a Board Certified VA family nurse practitioner at the Cheyenne VAMC, opine that the Veteran's altered gait caused by his left ankle disability, aggravates his low back disability, even though they did not provide a detailed explanation of the mechanics and physiology of an abnormal gait on the lumbar spine.  Therefore, while all opinions have weaknesses, the Board affords more probative value to the opinions of Dr. Erschabek and Nicki Carter because they examined the Veteran, interviewed him, and provided a concise explanation of the effect of his service-connected left ankle on his lower back.

In light of this, the Board concludes that a further remand to obtain additional explanations of the mechanics and impact of an abnormal gait in this Veteran's case would likely yield only additional conflicting opinions of relatively equal probative weight.  The Board intimates no opinion on the baseline level of disability of the spine when first aggravated by the abnormal gait as this requires medical assessment and expertise.  Instead, the Board concludes that preponderance of probative evidence warrants a finding of service connection for low back disability secondary to left ankle disability.  


ORDER

Service connection for a low back disability as secondary to service-connected left ankle disability is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


